DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-15 filed 2/17/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick) teaches an electronic device comprising (e.g., the user device 110 of FIG. 1): 
a camera (e.g., Bostick teaches at Paragraph 0039 that viewing area 310 depicts a display of a computing device or digital camera….a smartphone provides a preview of an image captured by a camera device of the smartphone); 
a memory storing a plurality of captured images (e.g., Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions and teaches at Paragraph 0033 that profile data 128 includes previous subjects captured by the user, preferred subjects of the user, a rating of the user and at Paragraph 0050 that profile data 128 can be stored on such portable computer-readable storage media and can be downloaded onto persistent storage 508);  
a processor operatively connected to the camera, the display, and the memory, wherein the processor is configured to (Bostick teaches at FIG. 5 and Paragraph 0031 that the user device 110 is a computing device with an attached camera with a display and at FIG. 5 that the processor 504 is connected to the display 520, memory 506. 
Bostick teaches at Paragraph 0015 that those computer readable program instructions may be provided to a processor….such that the instructions, which execute via the processor….create means for implementing the functions/acts specified in the flowchart. These computer readable program instructions may also be stored in a computer readable storage medium):. 
Bostick at least suggests the claim limitation:  
obtain a live view image using the camera (e.g., Bostick teaches at Paragraph 0039 that viewing area 310 depicts a display of a computing device or digital camera….a smartphone provides a preview of an image captured by a camera device of the smartphone);  
determine a first category to which at least one object included in the live view image belongs (Bostick teaches at Paragraph 0040 that subjects 312a-b are currently in viewing area 310…image demand program 122 determines the popularity of subjects 312a-b based on subject data 126. Image demand program 122 sends a command to user program 112 to display overlays 320a-b for each of the respective subjects 312a-b. The command may also include a name for the subject, a popularity rating for the subject, and popularity composition factors associated with the subject. Bostick teaches at Paragraph 0040 that image demand program 122 determines the popularity of subjects 312a-b based on subject data 126…the command may also include a name for the subject. 
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under); 
Select, among the plurality of captured images, at least one first captured image corresponding to the first category (
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under. It is noted that the previous subjects captured by a user correspond to a class the determined subject is categorized under and thus the previous subjects captured by a user are selected based on the class the determined subject is categorized under.
Bostick teaches at Paragraph 0029 that images captured of popular subjects with associated popular composition factors may be more desirable among users. 
Bostick teaches at Paragraph 0033 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user and at Paragraph 0043-0044 that a profile in profile data 128 includes previously captured subjects by a user and interests or preferred subjects of the user associated with the profile…the image demand program 122 determines which subjects in subject data 126 are both a) near a location indicated in a travel plane of the user and b) are preferred subjects of the user. 
Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions. Bostick teaches at Paragraph 0029 images captured of popular subjects with associated popular composition factors may be more desirable among users and at Paragraph 0027 images with subjects of Mount Rushmore including the images of Mount Rushmore during the day (daytime image) and images of Mount Rushmore in the early evening belonging to the first category of “mountain”); 
determine preference information indicating a preference of a user for the selected at least one first captured image based on at least one object included in the selected at least one first captured image (Bostick teaches at Paragraph 0033 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user and at Paragraph 0043-0044 that a profile in profile data 128 includes previously captured subjects by a user and interests or preferred subjects of the user associated with the profile…the image demand program 122 determines which subjects in subject data 126 are both a) near a location indicated in a travel plane of the user and b) are preferred subjects of the user. Bostick teaches at Paragraph 0033 and Paragraph 0042 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user (5 star rating or 4 star rating of the previously captured subjects correspond to the user’s high preference)); 
determine at least one image of which the preference is relatively high among the selected at least one first captured image (Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions and at Paragraph 0027 that two search queries indicate preferences for images of Mount Rushmore in the early evening. Bostick teaches at Paragraph 0033 and Paragraph 0042 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user (5 star rating or 4 star rating of the previously captured subjects correspond to the user’s high preference). 
Bostick teaches at Paragraph 0043-0044 that image demand program 122 determines a popularity or demand for the subjects in the list…determines a popularity of the subjects that correspond with information in a profile of a user…image demand program 122 determines desired composition factors…The notification includes the popularity of the subjects and desired compositions associated with the subjects. User program 112 may rank or sort the list by popularity, subjects, subject types, composition factors or information indicated by the profile of the user); 
display a first additional information of an augmented reality service based on the determined at least one image, the live view image on the display, Bostick teaches at Paragraph 0043-0044 that image demand program 122 determines a popularity or demand for the subjects in the list…determines a popularity of the subjects that correspond with information in a profile of a user…image demand program 122 determines desired composition factors. 
Bostick teaches at Paragraph 0040 that subjects 312a-b are currently in viewing area 310…image demand program 122 determines the popularity of subjects 312a-b based on subject data 126. Image demand program 122 sends a command to user program 112 to display overlays 320a-b for each of the respective subjects 312a-b. The command may also include a name for the subject, a popularity rating for the subject, and popularity composition factors associated with the subject. 
Bostick teaches at FIG. 4 and Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by or subjects of interest for a user….generates a list of subjects from subject data 126 that correspond with multiple pieces of information in a profile of a user. 
Based on the overall disclosure of Bostick, an image of the previously captured subject includes class category and the categories of the composition factors. 
Bostick teaches at Paragraph 0028 images of subjects with “mountain” category, “beach” category, “tree” category, “automobile category”, “a lighthouse” category, “Resort” category” and further images of subject “Lighthouse” of the images of the “Lighthouse” in FIG. 4 include the daytime images captured at daytime and evening images captured at evening and each image of the subject “Lighthouse” is characterized by the composition factors including “Panoramic”, “Ship” and “Foggy” belonging to the class of “Lighthouse”. 
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under and at Paragraph 0028 that subject data 126 includes a location or type of locale for each subject and at Paragraph 0029 by providing popular composition factors associated with the subject, image demand program 122 provides the conditions and other factors that would influence the overall popularity of the image…images captured of popular subjects with associated popular composition factors may be more desirable among users. 
It is noted that Bostick’s previously captured images includes the images of subjects with “mountain” and the associated composition factors. For example, images of the previous subjects captured including an image with a “car”, an image with a “truck” and an image with “van” belonging to the automobile category/class. 
 Bostick teaches at Paragraph 0029 images captured of popular subjects with associated popular composition factors may be more desirable among users and at Paragraph 0027 images with subjects of Mount Rushmore including the images of Mount Rushmore during the day (daytime image) and images of Mount Rushmore in the early evening belonging to the first category of “mountain”. 
Bostick teaches at Paragraph 0024 that the image demand program 122 determines the subject to be “mountain” with desired composition factors “sepia tone” and “snowy” and at Paragraph 0025 that image demand program 122 determines the subject and composition factors of a search query based on the text of the search query…to determine basic objects of each query and attributes of the objects….an automobile class would cover objects named “car”, “van” or “truck” and at Paragraph 0026 that the image demand program 122 stores the popularity of each subject and classes of subjects in subject data 126…each subject in subject data 126 includes a class the subject is categorized under…subject data 126 includes entries for various classes of subjects with determined subjects in search queries categorized within the various classes).  

Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako) teaches at FIG. 6 and Paragraph 0046 and Paragraph 0073-0075 that the overhead view image DB 17 may also store a plurality of overhead view images that have been captured at the same place. 
Sako’s overhead view images (captured images) as the overlay images when applied to Kim’s overlay images 300 of FIG. 6, allows Kim to have used the captured images stored in the database to have overlaid on the real image. One of the ordinary skill in the art would have been motivated to have stored the captured images of the object as the overlay images. 
Kim US-PGPUB No. 2014/0362111 (hereinafter Kim) in view of Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako) implicitly teaches the claim limitation:  
e.g., Kim teaches at FIG. 6 and Paragraph 0090 displaying a reality image as the live view image);  
determine a first category to which at least one object included in the live view image belongs (Kim teaches at Paragraph 0091 that the controller 180 may identify which type the reality image is related to among object types such as a person, a building and an object. The controller 180 may determine the number of objects, an importance value of objects in the classification of the corresponding reality image. Kim teaches at Paragraph 0029 determining an importance value for each objects in the reality image); 
Select, among the plurality of captured images, at least one first captured image corresponding to the first category (
Kim taches at Paragraph 0034 that virtual information may include image information which is related to a person, a building, an animal, an object or a map and at Paragraph 0037 that the display range of the virtual information mapped on each of the objects in the reality image can be differently displayed according to an importance value or a priority for each of the objects in the reality image and at Paragraph 0067 that image filed may be set to have a high importance value. 
Kim teaches at Paragraph 0093 and Paragraph 0113 that when it is determined that the processing method corresponds to the processing method by the same level and the display range of the virtual information for the reality image corresponds to a low importance value, the virtual information belonging to a category having the low importance value may be displayed for each of the objects in the reality image and at Paragraph 0100 that the virtual information includes only information having a high importance value and excludes information having low and medium importance values. Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed); 
determine at least one image of which the preference is relatively high among the selected at least one first captured image (Kim teaches at Paragraph 0072 that an importance value of virtual information may be discriminately applied and displayed according ot the importance value of the objects. 
Kim teaches at Paragraph 0093 and Paragraph 0113 that when it is determined that the processing method corresponds to the processing method by the same level and the display range of the virtual information for the reality image corresponds to a low importance value, the virtual information belonging to a category having the low importance value may be displayed for each of the objects in the reality image and at Paragraph 0100 that the virtual information includes only information having a high importance value and excludes information having low and medium importance values. Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed); 
display a first additional information of an augmented reality service based on the determined at least one image, the live view image on the display, Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed). 

Yim US-PGPUB No. 2013/0329060 (hereinafter Yim) teaches at Paragraph 0102 that the overlay image providing server 101 generates a query retrieval strategy according to the query condition to perform the seeking in the database. For example, if the query condition includes a keyword “apple” and a category “PHOTO”, the overlay image providing server 101 seeks for the related information of the overlay image whose retrieval key word information includes “apple” and whose category is “PHOTO” in the related information of the overlay image in the database to server as the related information of the overlay image meeting the query condition. 
Yim’s teaching of photo images as the overlay images, when applied to Nakamura’s object related images, allow the one of ordinary skill in the art to have modified Nakamura’s object related images (thumbnails) as being the captured images. One of the ordinary skill in the art would have been motivated to have stored the objects related images in the database. 
Nakamura et al. US-PGPUB No. 2013/0229535 (hereinafter Nakamura) in view of Yim explicitly teaches the claim limitation:  
obtain a live view image using the camera (e.g., Nakamura teaches at Paragraph 0040 and FIG. 1 and FIG. 6 a live view image---the real image 210 obtained by capturing real space);  
determine a first category to which at least one object included in the live view image belongs (Nakamura teaches at Paragraph 0108-0110 that the digital camera 1 may preferentially guide a user to an object with which classification information “building” is associated that has been searched for based on a search key indicated by the user…..when a user has captured an image of a particular object, the digital camera 1 may guide the user in a direction in which another object associated with the same classification information as that of the other object is present); 
Select, among the plurality of captured images, at least one first captured image corresponding to the first category (
Nakamura does not explicitly teach that the thumbnail images as the overlay images on the real live image are the captured images. However, Yim explicitly teaches at Paragraph 0102 the overlay images are the captured images. 
Yim’s teaching of photo images as the overlay images, when applied to Nakamura’s object related images, allow the one of ordinary skill in the art to have modified Nakamura’s object related images (thumbnails) as being the captured images. One of the ordinary skill in the art would have been motivated to have stored the objects related images in the database. 
Nakamura teaches at Paragraph 0078-0079 that the display control unit 20 may guide a user by superimposing and display a thumbnail indicative of a particular object in which the particular object is present on the screen on which a captured image obtained by capturing real space….guidance images are superimposed and displayed on the real image. 
Nakamura teaches at Paragraph 0081-0084 that the thumbnail S1 is “A gate”, the thumbnail S2 represents “B building”, the thumbnail S3 represents “C hotel” and the thumbnail S4 represents “D tower”. 
Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
determine preference information indicating a preference of a user for the selected at least one first captured image based on at least one object included in the selected at least one first captured image (Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
determine at least one image of which the preference is relatively high among the selected at least one first captured image (Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
display a first additional information of an augmented reality service based on the determined at least one image, the live view image on the display, Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image and teaches at FIG. 6 and Paragraph 0090 the display control unit 20 may increase a display proportion of the thumbnail S1 more than that of the thumbnail S2). 

The prior art references do not anticipate or suggest the new claim limitation of “a filtering object for determining a second additional information of the augmented reality service on the display; in response to receiving a first user input selecting the filtering object, display a list of at least one category to which the at least one object included in the selected at least one first captured image belongs on the display; and in response to receiving a second user input selecting a second category from the list of at least one category, select at least one second captured image corresponding to the second category, display the second additional information of the augmented reality service based on the selected at least one second captured image and the live view image” in an electronic device, set forth in the newly submitted base claim 1.  The dependent claims 2-15 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613